SERVICE AGREEMENT


THIS AGREEMENT          Dated for reference the 13th day of August, 2010


BETWEEN:                          Jim Poulter
(the “Service Provider”)


AND:                                    Coastline Corporate Services, Inc.
701 N. Green Valley Parkway
Suite 200
Henderson, NV, 89074


(the “Company”)
WHEREAS:


A.  
The Company is a Florida corporation in the business of mineral exploration; and

B.  
The Company desires to develop mineral properties; and

C.  
The Company desires to retain the services of the Service Provider in the
capacity pursuant to the terms hereof;  and

D.  
The Service Provider is an individual possessing qualifications in the mineral
exploration industry; and

E.  
The Service Provider is willing to serve as a Director of the Company



THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each party, the parties
agree as follows


1.  ENGAGEMENT:  The Company herby engages the Service Provider to provide the
services referred to in Section 3 hereof for the consideration hereinafter set
forth and the Service Provider hereby accepts such engagement by the Company,
all and subject to the terms and conditions of this Agreement.


2.  TERM:  The Service Provider’s engagement shall commence August 13, 2010 and
continue for as long as the Service Provider is a director of the
Company.  Nothing herein shall prevent the Service Provider from offering or
performing services to other businesses.


3.  DUTIES:  The Service Provider will utilize his expertise to serve on the
Board of Directors of the Company.


4.  COMPENSATION:  In consideration for the services of the Service Provider to
be provided to the Company under this agreement, the Company will pay to the
Service Provider and/or his agent, an amount of USD $500 per month.  Payment
will be made to the Service Provider in advance on a quarterly basis.


5.  CONFIDENTIALITY AND NON-DISCLOSURE:  The Service Provider agrees on behalf
of himself that any information provided to him by the Company of a confidential
nature will not be revealed or disclosed to any person or entity, except in the
performance of this Agreement or as directed by legal or regulatory authority.


6.  ENTIRE AGREEMENT:  This Agreement, hereto constitutes the entire agreement
between the parties hereto and there are no representations or warranties,
express or implied, statutory or otherwise other then set forth in this
Agreement  and there are no agreement collateral hereto other than as are
expressly set forth or referred to herein.  This Agreement cannot be amended or
supplemented except by a written agreement executed by both parties hereto.


7.  COUNTERPARTS:  This Agreement may be executed in counterparts together shall
constitute one and the same instrument.


IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date
set out above of this Agreement.


                                                                                  Coastline
Corporate Services, Inc.
Per Jim
Poulter                                                                                                        Per
Daulat Nijjar President
Authorized
Signatory                                                                                                     
 Authorized Signatory


/s/ Jim Poulter                                      /s/ Daulat Nijjar
__________________________________                                                                                     ___________________________________________

 
 
 

--------------------------------------------------------------------------------